Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Jack on 2/25/2021.
The application has been amended as follows: 

Claim 1 is replaced with:
“ An assembly for storing a necklace, the assembly comprising: 
(a) a flexible tube having an end, an opposite end, and a hollow bore; 
(b) first and second ports respectively opening the hollow bore at the flexible tube's end and opposite end; 
(c) a first tie having proximal and distal ends, said tie's proximal end being fixedly attached to or formed wholly with the flexible tube's opposite end; 
(d) a first fastener comprising a pair of halves, one of said fastener's halves being fixedly attached to the first tie's distal end, and another of said fastener's halves being fixedly attached to the flexible tube's opposite end, wherein the distal end of the flexible tie comprises a hook engaging loop; wherein the first fastener comprises a releasable connector selected from the group consisting of flexible hook pad and loop pad fasteners, button loop and button fasteners, button eye and button fasteners, hook and eye fasteners, hook and slot fasteners, snap fasteners, magnetic fasteners, and adhesive fasteners;

(f) wherein the flexible tube comprises a sheet having a pair of edges joined at a seam.”

In claim 5, line 1: “The assembly of Claim 4” is replaced with --The assembly of Claim 1--.
Claims 2-4 are canceled.

Allowable Subject Matter
Claims 1 and 5-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735